Citation Nr: 0025106	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  94-14 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence sufficient to warrant 
reopening of the veteran's claim for entitlement to service 
connection for residuals of a right leg injury has been 
submitted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from May 1965 to May 
1967.  

This appeal arises from a February 1992, Department of 
Veterans Affairs (VARO), Atlanta, Georgia rating decision, 
which, in pertinent part, denied the veteran entitlement to 
service connection for residuals of a right leg injury on the 
basis that new and material evidence sufficient to warrant 
reopening of the veteran's claim had not been submitted.


FINDINGS OF FACT

1.  The veteran served on active duty from May 1965 to May 
1967.

2.  VARO denied the veteran's claim for entitlement to 
service connection for residuals of a right leg injury in 
a final July 1986 decision.

3.	Evidence submitted with regard to the veteran's request to 
reopen his claim for service connection for residuals of a 
right leg injury since VARO's July 1986 decision includes: 
duplicate service and VA medical records; VA treatment 
records; a Social Security disability examination; and 
additional statements from the veteran.

4.  Evidence provided since VARO's July 1986 decision is 
either duplicative of previously considered evidence or, 
when viewed by itself or in the context of the earlier 
evidence of record, is not so significant that it must be 
considered to decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence sufficient to reopen the claim for 
entitlement to service connection for residuals of a right leg 
injury has not been submitted.  38 U.S.C.A. § 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156(a), 20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for service connection for residuals of a 
right leg injury, was the subject of an unfavorable VARO 
decision in July 1986.  The decision of VARO is considered to 
be final. 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 
(1999).

Under pertinent law and regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court"), the VA may reopen and 
review a claim which has been previously denied if new and 
material evidence is submitted by or on behalf of the 
appellant.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 20.1100, 20.1103 (1999); and Manio v. Derwinski, 1 
Vet.App. 140 (1991).  

"New and material" evidence means evidence not previously 
submitted, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1999).

At the time of VARO's July 1986 denial of the veteran's claim 
for service connection for residuals of a right leg injury, 
pertinent evidence of record included service medical 
records, which indicated that the veteran complained of a 
"knot" on his right leg in November 1965.  In 1966, he 
complained of an aching leg since October 1965, of nuisance 
value, and which caused intermittent trouble.  He reported 
that it was not persistent and that standing made it worse.  
Physical examination was within normal limits.  His April 
1967 military separation examination revealed that he denied 
any history of leg cramps or broken bones, and that his 
musculoskeletal system and lower extremities were normal on 
examination.

VA treatment records were also of record which reported that 
the veteran had thrombophlebitis in December 1982, for which 
he subsequently received treatment. 

A statement from the veteran's acquaintance, B.M., was of 
record, in which he reported that the veteran had not been in 
good health since his discharge from service. 

An October 1985 VA examination report indicated that the 
veteran provided a history of leg swelling and pain since a 
parachute jump in 1965, and a subsequent jump in 1966.  He 
claimed that he hit the ground too hard with his right leg 
and pulled a ligament.  He indicated that, since these 
incidents, his knee popped.  He also reported a 2 to 3 year 
history of thrombophlebitis which had resolved.  He 
complained that his right leg ached.  X-rays revealed minimal 
degenerative changes of the medial aspect of the right knee 
joint with no evidence of joint effusion or fracture.  
Diagnoses referable to his right leg included status post 
right leg thrombophlebitis and minimal degenerative changes 
in the medial aspect of the knee joint.

A January 1986 VA treatment entry reported that the veteran 
provided a history of an injury to his right leg in service 
in 1966 during a parachute jump, and a history of a blood 
clot 3 years earlier.  A medical evaluation of his right leg 
for possible deep venous thrombosis was requested.  He was 
taking Coumadin in March 1986 for swelling, itching and 
burning of his right calf and shin related to 
thrombophlebitis of his right leg.

VARO denied the veteran's claim for entitlement to service 
connection for residuals of a right leg injury in July 1986, 
and he was notified by letter.  The veteran did not file a 
timely notice of disagreement with that decision which is 
final.

Evidence received in support of the veteran's claim subsequent 
to VARO's denial includes VA hospitalization and treatment 
records which report that the veteran was followed for 
complaints referable to thrombosis of his right leg. During a 
period of hospitalization in January 1986 for deep vein 
thrombosis, he provided a history of right leg injury during a 
parachute jump in service in 1968.  

A private medical consultation report in May 1989 from M. 
Clark Colvard, Jr., M.D., indicates that the veteran had known 
phlebitis and chronic swelling of his right lower extremity. 

Statements from the veteran were submitted in which he claims 
that he injured his leg and had torn ligaments during service.  

Duplicate service medical records and duplicate VA treatment 
records were also submitted. 

A September 1985 psychiatric evaluation for Social Security 
disability reports that the veteran claimed that he injured 
his leg during a parachute fall and had trouble in his hip 
and down his right leg.  Physical examination revealed no 
tenderness or swelling.  There was no evidence of 
thrombophlebitis. 

VA treatment entry dated in January 1995 reports that the 
veteran complained of multiple arthralgias and that he had 
multiple chronic complaints.  In March 1995, his pains were 
mostly confined to his low back and legs, and subsequent 
records show continued treatment for multiple joint pain.

Copies of previously submitted service and VA medical records 
are duplicative of records that were previously considered, 
and, therefore, are not "new".  The remaining treatment 
records submitted in support of the application to reopen the 
claim are cumulative or redundant because they simply provide 
added detail concerning the veteran's post-service medical 
condition and treatment.  Therefore, they are not "new."  
These records are also not "material" because they do not 
purport to establish a relationship between any currently 
diagnosed right leg disability to service by way of incurrence 
during service.   

The veteran's assertion of in-service parachute- jump injury 
to the leg is duplicative of assertions made in connection 
with the prior claim.  Moreover, although he alleges that he 
currently has residuals of the in- service injury to his 
right leg, the Board notes that lay assertions of medical 
diagnoses, causation and etiology cannot serve to reopen a 
claim under 38 U.S.C.A. § 5108 (West 1991).  Just as the 
Board must point to a medical basis other than its own 
unsubstantiated opinion, Colvin at 175 (1991), the veteran 
cannot meet his burden of submitting probative evidence by 
relying upon lay statements as to medical matters as, under 
the Court's case law, lay observation is not competent.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); Layno v. Brown, 
6 Vet.App. 465, 470 (1994).  Therefore, these statements are 
not competent evidence sufficient to form a nexus between any 
current disability and active duty service, and are not 
sufficient to reopen his service connection claim.  See 
Savage v. Gober, 10 Vet.App. 488, 495 (1997).

As new and material evidence has not been submitted, the claim 
for service connection for residuals of a right leg injury is 
not reopened.  Further analysis of the issue must cease, and 
the Board has no further duty to assist the appellant with 
development of his claim.  Kehoskie v. Derwinski, 2 Vet.App 31 
(1991).


ORDER

New and material evidence sufficient to reopen a claim for 
entitlement to service connection for residuals of a right 
leg injury having not been submitted, the claim is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

